Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0003439
                                                      27-NOV-2013
                                                      10:15 AM



                          SCPW-13-0003439


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        JAMES P. CALZETTA,

                            Petitioner,


                                vs.


     DISTRICT COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I,

                          Respondent.



                        ORIGINAL PROCEEDING

                           (SC-10-1-0731)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           By letter to the Chief Justice, which was filed as a


petition for a writ of mandamus, petitioner James P. Calzetta


appears to be challenging a 2010 order declaring him a vexatious


litigant, and asks the court to “restore [his] access to the


courts.”   Upon consideration of the petition, the documents


submitted in support thereof, and the record, it appears that


petitioner is not entitled to the requested relief.   Petitioner


fails to demonstrate that he is being denied the opportunity to


seek court approval to file a new case or that he attempted to


file a new case and was denied the opportunity.   Under these


circumstances, the extraordinary remedy of a writ of mandamus is

not warranted.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d
334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure; rather, it is meant to restrain a

judge of an inferior court from acting beyond or in excess of his

or her jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied. 


          DATED: Honolulu, Hawai'i, November 27, 2013.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2